Citation Nr: 1824690	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  16-03 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

T. Fales, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1968 to August 1969.  He served honorably in the United States Army.  He passed away in March 2014, and the Appellant is the Veteran's surviving spouse.  The Board thanks the Appellant for the Veteran's service to our country. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA has a duty to assist the Appellant in fully developing her claim, including by obtaining potentially relevant records and a medical opinion when necessary to make a decision on the claim.  This additional obligation does not apply if there is no reasonable possibility the assistance would aid in substantiating the claim, however.  In DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008), the U.S. Court of Appeals for the Federal Circuit indicated that, although 38 U.S.C. § 5103A does not always require VA to assist a claimant in obtaining a medical nexus opinion for a Dependency and Indemnity Compensation (DIC) claim, it does require VA to assist a claimant in obtaining such whenever necessary to substantiate the DIC claim.  See also Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008) (holding that, in the context of a DIC claim, VA must also consider that 38 U.S.C. § 5103A only excuses VA from making reasonable efforts to provide an opinion when no reasonable possibility exists that such assistance would aid in substantiating the claim).

Here, the Appellant seeks service connection for the cause of the Veteran's death.  The Veteran's death certificate reflects that he passed away in March 2014 with liver cancer due to or as a consequence of cardiorespiratory arrest listed as the immediate causes of death.  Although the Veteran was not service connected for those conditions at the time of his passing, it is the Appellant's contention that his service connected disabilities, to include cerebrovascular conditions, hypertension, and sleep apnea, contributed to his cause of death.  See August 2014 Notice of Disagreement.  A review of the record shows that the Appellant has not yet been afforded a VA medical opinion in this case; however, based on the Veteran's service-connected disabilities and the documented causes of his death, the Board finds that the evidence is sufficient to trigger VA's duty to assist in this matter and a remand for a medical nexus opinion is warranted.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate with the claims file any outstanding VA and non-VA medical records pertaining to the Veteran's service-connected disabilities and causes of death.

2.  After the record has been determined to be complete, forward the claims file to an appropriate VA medical opinion provider.  The provider should review the claims file and note that review in the report.  Following review of the claims file, the provider should give an opinion regarding:

(a)  Is it at least likely as not (a 50 percent or greater probability) that the Veteran's liver cancer or cardiorespiratory arrest was incurred in, related to or caused by service?  Please note for the purposes of this opinion the Veteran is presumed to have been exposed to herbicides/Agent Orange while in service because he served in Vietnam.

(b)  Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's service-connected disabilities, to include sleep apnea, depressive disorder, peripherovascular insufficiency of the left and right lower extremities, arterial hypertension, status post cerebrovascular accident, and erectile dysfunction, either caused or contributed substantially or materially to the Veteran's death?  

A complete rationale must be provided for all opinions.  If the provider cannot give an opinion without resorting to speculation, the provider should explain why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Following completion of the above, readjudicate the issue on appeal.  If a benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and her representative an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as appropriate, for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

